DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 16/496,676, filed 23 September 2019, which is a National Stage Entry under 35 U.S.C. § 371 of International Application PCT/CN2018/077181, filed 26 February 2018, which clams priority to Chinese Application CN201710182458.7, filed 24 March 2017.
Claims 1–16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The various reference numbers in the claims do not affect the scope of the claims and are ignored.  M.P.E.P. § 608.01(m).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 C.F.R. § 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and M.P.E.P. § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Requirement for Information – 37 C.F.R. § 1.105
The following is a quotation of the appropriate sections of 37 C.F.R. § 1.105(a)(1) that form the basis for the Requirement for Information under this section made in this Office action:
In the course of examining or treating a matter in a pending or abandoned application filed under 35 U.S.C. 111 or 371 (including a reissue application), in a patent, or in a reexamination proceeding, the examiner or other Office employee may require the submission, from individuals identified under § 1.56(c), or any assignee, of such information as may be reasonably necessary to properly examine or treat the matter, for example:

(iv) Information used to draft application: A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used to draft the application.

(v) Information used in invention process: A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used in the invention process, such as by designing around or providing a solution to accomplish an invention result.

(vi) Improvements: Where the claimed invention is an improvement, identification of what is being improved.

(viii) Technical information known to applicant.  Technical information known to application concerning the related art, the disclosure, the claimed subject matter, other factual information pertinent to patentability, or concerning the accuracy of the examiner’s stated interpretation of such items.

Applicant and the assignee of this application are required under 37 C.F.R. § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
The information is required to enter in the record the art suggested by the applicant as relevant to this examination in the specification.
In response to this requirement, please provide a copy of each of the following items of art referred to in the specification:
Sun Xiwei, Wang Zhen, Li Pan, Li Jianxun, Wang Wenhe.  The device which is applicable for anti-acid stained image stitching of Mycobacterium tuberculosis: China, 2013205777012 [P].2013-09-17.
Hoppe W. Trace structure analysis, ptychography, phase tomography [J]. Ultramicroscopy, 1982, 10(3): 187-198.
Rodenberg J M. Ptychography and related diffractive imaging methods [J] Advances in Imaging and Electron Physics, 2008, 150:87-184.
Wang Yali, Shi Yushi, Li Tuo, et al.  Research on key parameters of illumination beam for imaging via ptychography in visible light band[J]. Acta Physical Sinica 2013, Vol. 62, No. 6.064206-1-9.
Zheng G, Horstmeyer R, Yang C. Wide Field, high-resolution Fourier ptychographic microscopy [J]. Nature photonics, 2013, 7(9): 739-745.
Guo Baozeng, Deng Yumiao, FPGA-based LED display control system design [J]. LCD and Display, 2020, 25(3): 424-428.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
The fee and certification requirements of 37 C.F.R. § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. § 1.105 are subject to the fee and certification requirements of 37 C.F.R. § 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 C.F.R. § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Claim Objections
Claim 1 is objected to for failure to comply with 37 C.F.R. § 1.75(i), which requires each element or step in a claim to be placed in a separate indentation.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1–4 are rejected under 35 U.S.C. § 103 as being unpatentable over CN 105158888A (“’888”) in view of CN 106204434A (“’434”).  Both references are commonly assigned to Nanjing University and share at least inventor Chen Qian.  However, ‘888 was published on 16 December 2015, before the earliest priority date of 24 March 2017 for the present invention, and so no exception under 35 U.S.C. § 102(b) can be applied to disqualify it as being considered prior art.  Similarly, while ‘434 was published on 7 December 2016, within one year of 24 March 2017, ‘434 discloses the unique inventors Li Jiaji and Zhang Jialin, and so does not qualify under the grace period exception of 35 U.S.C. § 102(b)(1)(A).  M.P.E.P. § 2153.01(a).  Applicant may overcome the reliance on ‘434 by filing an appropriate affidavit or declaration under 37 C.F.R. § 1.130.  See M.P.E.P. §§ 717, 2153.01(a), 2155.01.  Machine translations of ‘888 and ‘434 available from the European Patent Office are relied on and are added to the record.


A high-illumination numerical aperture-based large field-of-view high-resolution microimaging device (Fig. 2, ¶ 0033; microscope imaging system 2),
a stage (id., stage 5),
a condenser (id., condenser device 1),
a microscopic objective (id., microscope objective lens 6),
a tube lens (id., tube lens 7),
and a camera (id., camera 8),
[t]he back focal plane of the microscope objective coincides with the forward focal plane of the tube lens (Fig. 2),
and the imaging plane of the camera is placed on the back focal plane of the tube lens (id.),
and during imaging, a specimen to be examined on the stage is adjusted to the front focal plane position of the microscope objective to form an infinity-corrected imaging system (ordinary operation of optical microscope);
[l]ight . . .  passes through the condenser and converges to become parallel light illuminating a specimen to be examined (Fig. 2, light transmitted through condenser lens 4),
which is placed on the stage (ordinary operation of optical microscope);
part of the diffracted light passing through the specimen is collected by the microscopic objective (Fig. 2, light transmitted through stage 5 to objective lens 6),
converged by the tube lens (Fig. 2, light transmitted through tube lens 7),
and reaches the imaging plane of the camera (id., light received at camera 8),
forming an intensity image recorded by the camera (¶¶ 0043, 0048, 0051, taking a picture with camera 8 of “microscopic imaging result”).

The claimed invention differs from ‘888 in that the claimed invention specifies an LED array illuminates the specimen.  ‘888 teaches regulating illumination using an LCD panel 3, but does not disclose the nature of the light source itself.  However, ‘434 teaches:
the device comprises an LED array (¶ 0009, “LED array is used as the illumination light source of the microscope”),
the LED array being arranged on the forward focal plane of the condenser (combination with ‘888 Fig. 2; light from unspecified light source enters front of condenser)
and the center of the LED array is on the optical axis of the microscope objective (‘434 ¶ 0024, “the center of the LED array 4 is in the microscope objective lens 1 on the optical axis”;
[and] light emitted by the i-th lit LED unit of the LED array passes through the condenser (‘434 ¶¶ 0030, 0034, i LEDs in array for illumination; ‘888 Fig. 2, light transmitted through condenser lens 4).
The invention as a whole is directed to the ‘888 optical microscope and its ordinary typical function as an optical microscope, the only difference being the generic light source in ‘888 is specified as an LED array as in the LED array used as a light source for a microscope in ‘434.  The use of an LED array for illumination in the ‘888 microscope does not appear to alter its function as an optical microscope, with one of ordinary skill in the art at the time of effective filing recognizing the use of an LED array having the predictable result of illuminating the stage as with any other light source.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the ‘434 LED array with the microscope structure disclosed in Figure 2 of the ‘888 microscope.  M.P.E.P. § 2143(I)(A).

Regarding claim 2, ‘888 in view of ‘434 makes obvious a high-illumination numerical aperture-based large field-of view high-resolution microimaging device characterized in that microscope objective has a numerical aperture of NAobj (‘434 ¶ 0021, numerical aperture of 0.1) and satisfies                         
                            
                                
                                    N
                                    A
                                
                                
                                    o
                                    b
                                    j
                                
                            
                            
                                
                                    f
                                
                                
                                    d
                                
                            
                            >
                            1
                        
                     (id., infra, ‘434 parameters allow  0.1 * 100 mm / 1 mm = 10 > 1),
wherein f is the focal length of the condenser (id., distance from LED array to stage is between 20 to 100 mm),
d is the spacing between adjacent LED units, d < 2 mm (¶ 0024, center spacing d of range between 1 and 2 mm is within the disclosed range);
the illumination wavelength of the LED array is λ (id., wavelengths of 635, 525, and 475 nm), the magnification of the microscope objective is Mag (¶ 0021, 4X magnification), the pixel size is Δxcam ‘888 ¶ 0034, pixel size from 20 μm to 10 mm), which satisfies                         
                            λ
                            
                                
                                    M
                                    a
                                    g
                                
                                
                                    2
                                    Δ
                                    
                                        
                                            x
                                        
                                        
                                            c
                                            a
                                            m
                                        
                                    
                                
                            
                            
                                
                                    f
                                
                                
                                    d
                                
                            
                            >
                            1
                        
                     (in given parameters, 475 nm * (4 * 100 mm) / (2 * 20 μm * 1 mm) = .000475 * 400 mm2 / (2 * .02) mm2 = .000475 * 400 / .04 = 4.75 > 1).

Regarding claim 3, ‘888 in view of ‘434 teaches a camera that is a color or monochrome camera (tautological limitation), such that for a monochrome camera, each LED emits red, green, or blue monochromatic light allowing for sequential monochrome images (‘434 ¶ 0032), and for a color camera, each LED emits red, green, and blue light simultaneously allowing for color images (¶ 0888, transmission of mixture of red, green, or blue light; combination with ‘434 to teach changing illumination color instead of filter color as claimed).

Regarding claim 4, the examiner takes Official Notice that oil immersion is a well-known technique for optical microscopy.

Allowable Subject Matter
Claims 5–16 are provisionally objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. ‘888 and ‘434 do not teach all limitations of the claim 5 calibration process, and claims 6–16 all are repeats of claim 5 with different dependency structure, require every limitation of claim 5, or are dependent on claim 5.  A final determination cannot be made until all prior art documents required under 37 C.F.R. § 1.105 are received to determine whether they contain admitted prior art that may be used to reject claims.

Conclusion
This Office action has an attached requirement for information under 37 C.F.R. § 1.105.  A complete reply to this Office action must include a complete reply to the attached requirement for information.  The time period for reply to the attached requirement coincides with the time period for reply to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487